Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The Examiner has evaluated claim 13 and finds it to be subject matter eligible because it provides a practical application to the abstract idea in executing an adjustment based on the determinations via the insulin pump. The Examiner suggests incorporating the limitations of claim 13 into the independent claim.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 23 January 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 11 is/are rejected for lack of adequate written description
Claim(s) 11 is/are rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
Specifically claim(s) 11 recites, “assessing a psychological score in accordance to a set of answers for the psychological questionnaire with the remote server”. The Applicant has provided no disclosure of how the psychological score is calculated. Any calculation could potentially read on the as-claimed invention.
The specification states at page 9 lines 5-20, “A psychological score is assessed in accordance to a set of answer for the psychological questionnaire with the remote server. The psychological score defines whether the mental health of the user account is good, safe, or in danger”

	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of calculation (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the calculation is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of calculation evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is
Claim 2 recites “steps (H), (I), and (J) are interchangeably executed after step (F)”, however there is no step (j) in claims 1 or 2, therefore it is unclear to the Examiner what step is being referred to. Therefore the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of evaluating and treating diabetes. The limitations of:
(A) providing at least one user account managed […];
(B) executing a diabetes diagnosis process for the user account […];
(C) executing a medical assessment process for the user account […];
(D) executing a self-management process for the user account […];
(E) executing a risk stratification process for the user account […];
(F) executing a clinical prescription process for the user account […];
(G) executing a behavioral health process for the user account […];
(H) executing a continuous monitoring process for the user account […]; and,	
(I) executing a professional follow-up process for the user account […].

	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of at least one remote server and a personal computing device. The at least one remote server and a personal computing device are recited at a high level of generality (i.e., general purpose computers with processors and memory, performing/implementing generic computer functions; see applicant’s specification Figure 1, page 3) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-12 and 14-16 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, further define the order of the method of claim 1, however the claims do not recite any additional elements, and therefore cannot provide a practical application/ significantly more.
Claim 3, 5, 7-8, 12, 14-15, recites the additional elements of “retrieve… prompt… hosting… sending… relaying” and a plurality of glucose monitors, however the “retrieve… prompt… hosting… sending… relaying” steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The glucose monitors are recited at a high level of generality (i.e., off the shelf medical devices to measure glucose levels; see Applicant specification Figure 11, pages 9-10) and amounts to merely linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Claims 4, 6, 9-11, further define the analysis performed by the hardware components, however the claims do not recite any additional elements, and therefore cannot provide a practical application/ significantly more.
Claim 16 further defines allowing communications to be sent between accounts, however the claims do not recite any additional elements, and therefore cannot provide a practical application/ significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”), in view of U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”).

Regarding claim 1, Angelides teaches a method of evaluating and treating diabetes (Rhine-Pallas: paragraph [0021], “methods and systems for patient healthcare management. The methods and systems include, among others, screening patients for one or more diseases, assessing the patients' health management status with respect to the diseases, and providing treatment options and/or other recommended course of action to address the diseases”, paragraph [0024], “methods for patient healthcare management as applied to diabetes and cardiovascular disease, respectively”), the method comprises the steps of:
(A) providing at least one user account managed by at least one remote server, wherein the user account is associated with a corresponding personal computing (PC) device (Rhine-Pallas: Figure 5, paragraph [0025], “a patient profile is created, which includes patient data for a patient… The patient profile can be stored in a format and manner for easy access and retrieval, e.g., in a computer database, such as the one depicted as 530 in FIG. 5”, paragraphs [0213]-[0214], “a server system 510 which includes the patient healthcare management application 512, and one or more electronic computing devices operable to receive, transmit, process, and store data associated with healthcare management application 512… The patient profile can be stored in the memory 516, and can be retrieved from, and updated into, an external or internal database 530… The embodied patient health management system also includes at least one user system 520 which includes a display device 522 for displaying or otherwise (via audio, audiovisual, visual, or other medium) presenting to a user the 
(B) executing a diabetes diagnosis process for the user account with the remote server (Rhine-Pallas: paragraphs [0094]-[0095], “at least one test is identified to assess a state of the disease based on the patient profile, and the state of the disease is assessed based upon results of the test… the screening of the patient can suggest that the patient is likely to be either at risk for diabetes, or likely to have developed a condition of diabetes”. Also see, paragraphs [0096]-[0100]);
(C) executing a medical assessment process for the user account with the remote server (Rhine-Pallas: paragraph [0009], “The patient is then screened for a disease based on the patient profile. Thereafter, at least one test is identified to assess a state of the disease based on the patient profile, and the state of the disease is assessed based upon results of the test”, paragraph [0100], “In addition to these diagnoses for different types of diabetes based on lab tests, further examination of patient data including the patient's medical history, physical exam, and lab evaluation can be included in the assessment of the state of diabetes”. The Examiner notes this is a medical assessment after performance of the diagnosis, see paragraphs [0101]-[0128] respectively);
(D) executing a self-management process for the user account with the remote server (Rhine-Pallas: paragraphs [0192]-[0196], “recommended action is provided, based on the health management status and updated patient profile, to address the disease, including primary prevention of the onset of the disease (or wellness management), further diagnosing or treating The recommended action can be provided to a variety of different recipients, for example, to a patient… the recommended action can be provided to a recipient in an internet-enabled display in a variety of settings of care, as required or desired by the recipient”, paragraph [0200]-[0201\, “the goals can include all the goals under prediabetes, and additionally: diabetes self-management education… self-monitoring of blood glucose (SMBG);”. The Examiner notes providing an action to the patient reads on self-management, under the broadest reasonable interpretation);
(E) executing a risk stratification process for the user account with the remote server (Rhine-Pallas: paragraph [0077], “Risk assessment (Farmingham risk score)”, paragraph [0095], “if the patient is determined to be at risk for diabetes in the screening, further tests can be used to assess or confirm this preliminary determination (FIG. 2 at 230)”, claim 8, “an evaluation of risk factors in the patient data relevant to the disease”);
(F) executing a clinical prescription process for the user account with the remote server (Rhine-Pallas: paragraph [0193], “the recommended action can include, without limitation, using a beneficial agent such as therapeutics, pharmaceuticals or biologics”, paragraph [0196], “a recommended action is to be provided to a healthcare provider, the recommended action can include recommendations regarding prescription, medical devices, or medical procedures that can be used for treating the disease or preventing the further progression of the disease.”, paragraph [0200]-[0202], “Recommended drugs/interventions include metformin in combination with lifestyle changes; oral hypoglycemic medications; insulin therapy… Recommended drugs/interventions can include the use of multiple dose insulin injection (e.g., 3-4 injections per day of basal and prandial insulin or continuous subcutaneous insulin infusion) therapy; insulin pump therapy… Recommended drug interventions can include the use of insulin injection therapy and medication such as octreotide or immunosuppressive”. Also see, paragraph [0211]);
(G) executing a behavioral health process for the user account with the remote server (Rhine-Pallas: paragraph [0200], “psychosocial assessment and care”);
(H) executing a continuous monitoring process for the user account with the remote server (Rhine-Pallas: paragraph [0041], “testing can be repeated at least at three year intervals with consideration of more frequent testing depending on initial results and risk status”, paragraph [0201], “continuous glucose monitoring may be an option”. Also see, paragraphs [0074]-[0078]); and,	[…].
Rhine-Pallas may not explicitly teach:
(I) executing a professional follow-up process for the user account with the remote server.
McRaith teaches (I) executing a professional follow-up process for the user account with the remote server (McRaith: paragraph [0119], “the user's blood glucose test results, any other test results, and data analysis performed by mHealth application 1 may be reported to the user's provider… the user's provider may alert the user to make an appointment to see the provider”. The Examiner interprets this is a professional follow-up, to see the doctor in person).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a professional follow-up as taught by McRaith within the diabetes diagnosis and management as taught by Rhine-Pallas with the motivation of improving patient assistance in diabetes management (McRaith: paragraphs [0003]-[0004], [0038]).

Regarding claim 2, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches wherein steps (C) and (D) are interchangeably executed after step (B), steps (E) and (F) are sequentially executed after steps (C) and (D), and steps (H), (I), and (J) are interchangeably executed after step (F) (Rhine-Pallas: paragraph [0215]. Also, see citations to claim 1 above. The Examiner notes Rhine-Pallas and McRaith teach the limitations of claim 1, above it would be prima facie obvious to one of ordinary skill to interchangeably execute the taught steps as cited above as it would be obvious to try as there are a finite number of ways to carry out the order of the steps).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 5, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches retrieving a medical history for the user account with the remote server (Rhine-Pallas: paragraphs [0095]-[0096], “If the patient is determined to be at risk for diabetes in the screening, further tests can be used to assess or confirm… this preliminary determination… Medical history”); 
--retrieving a physical assessment for the user account with the remote server (Rhine-Pallas: paragraphs [0095]-[0096], “If the patient is determined to be at risk for diabetes in the screening, further tests can be used to assess or confirm… this preliminary determination… Physical examination including height, weight, BMI”); 
--retrieving a psychological assessment for the user account with the remote server (Rhine-Pallas: paragraph [0100], “The examination of medical history can include, without limitation”, paragraph [0113], “psychosocial problems”, paragraph [0200], “psychosocial assessment and care”); 

--retrieving a diabetes knowledge assessment for the user account with the remote server (Rhine-Pallas: paragraph [0100], “The examination of medical history can include, without limitation”, paragraph [0103], “Diabetes education history”); and, 
--compiling the medical history, the physical assessment, the psychological assessment, the physiological assessment, and the diabetes knowledge assessment into an overall personal assessment for the user account with the remote server during step (C) (Rhine-Pallas: paragraph [0094], “the patient profile is updated to include the results of the at least one test and the assessed disease state”. The Examiner notes the assessed disease state is compiling of the assessments and history).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 7, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches hosting a diabetes information class through the remote server and onto the corresponding PC device of the user account during step (D); and, tracking a class progress for the user account in accordance to the diabetes information class with the remote server (Rhine-Pallas: paragraph [0194], “providing transition services to the patient. The transition services can include education, training… for a patient”, paragraph [0202], “education" and follow up for each patient”. The Examiner notes follow-up on education reads on tracking of the 
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2012/0225131 (hereafter “Piston”).

Regarding claim 3, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches retrieving a diabetes-type testing result for the user account with the remote server (Rhine-Pallas: paragraph [0100], “diagnoses for different types of diabetes based on lab tests”. Also see, paragraph [0213]); […]; and, 
--compiling the diabetes-type testing result, [… and other test results …] into an overall diabetes status for the user account with the remote server during step (B) (Rhine-Pallas: paragraph [0062], “the screening include one or more screening tests based on the patient data to increase the reliability of the screening… The patient profile can be updated to include the results of the screening test”, paragraph [0094], “the state of the disease is assessed based upon results of the test. Then, the patient profile is updated to include the results of the at least one test and the assessed disease state.”).
Rhine-Pallas and McRaith may not explicitly teach (underlined below for clarity):
--retrieving a maturity-onset diabetes of the young (MODY) testing result for the user account with the remote server; retrieving an insulin-resistance testing result for the user account with the remote server; and, compiling the diabetes-type testing result, the MODY testing result, and the insulin-resistance testing result into an overall diabetes status for the user account with the remote server during step (B).
Piston teaches retrieving a maturity-onset diabetes of the young (MODY) testing result for the user account with the remote server; retrieving an insulin-resistance testing result for the user account with the remote server; and, compiling the diabetes-type testing result, the MODY testing result, and the insulin-resistance testing result into an overall diabetes status for the user account with the remote server during step (B) (Piston: paragraph [0037], “lack of insulin resistance, determined by a glucose tolerance test”, paragraph [0094], “diagnosis of MODY is confirmed by specific gene testing”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Piston within teaching of Rhine-Pallas and McRaith since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of MODY and insulin-resistance testing as taught by Piston for the compiling of a plurality of diabetes diagnosis tests into a user profile as taught by Rhine-Pallas and McRaith. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2014/0324460 (hereafter “Caffrey”).

Regarding claim 4, Rhine-Pallas, McRaith and Piston teaches the limitations of claim 3, but may not explicitly teach comparing the diabetes-type testing result, the MODY testing result, and the insulin-resistance testing result amongst each other with the remote server in order to identify at least one potential complication with the user account.
Caffrey teaches comparing the diabetes-type testing result, the MODY testing result, and the insulin-resistance testing result amongst each other with the remote server in order to identify at least one potential complication with the user account (Caffrey: paragraphs [0109]-[0110], “a comparison of the biomarker test results of the patient”. The Examiner notes that “to identify at least one potential complication with the user account” is an intended use of the comparing that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the comparing).
One of ordinary skill in the art before the effective filing date would have found it obvious to include comparing the results of the testing as taught by Caffrey with the diagnostic tests as taught by Rhine-Pallas, McRaith and Piston with the motivation of “enhance[ing] the quality of information obtained” (Caffrey: paragraphs [0005]-[0006]).

Regarding claim 9, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches providing the user account with an overall diabetes status from step (B), an overall personal assessment from step (C), a class progress from step (D), and a plan progress from step (D) (Rhine-Pallas: paragraph [0196], “a recommended action is to be provided to a patient, the recommended action can include instructions for the patient where to seek care, suggestions that the patient should refrain from taking certain food or drugs, or a list for the patient treatment options”; McRaith: paragraph [0119], “the user's blood glucose test results, any other test results, and data analysis performed by mHealth application 1 may be reported”); […].
Rhine-Pallas and McRaith may not explicitly teach:
--providing a plurality of risk tiers managed by the remote server; comparing the overall diabetes status, the overall personal assessment, the class progress, and the plan progress to each risk tier with the remote server in order to identify a matching risk tier from the plurality of risk tiers; and, assigning the user account to the matching risk tier with the remote server during step (E).
Caffrey teaches providing a plurality of risk tiers managed by the remote server; comparing the overall diabetes status, the overall personal assessment, the class progress, and the plan progress to each risk tier with the remote server in order to identify a matching risk tier from the plurality of risk tiers; and, assigning the user account to the matching risk tier with the remote server during step (E) (Caffrey: paragraph [0027], “the cardiodiabetes categorical risk level is assigned in conjunction with the generated cardiodiabetes index score by the processor. The generated cardiodiabetes index score is compared with a reference value range and is assigned to a cardiodiabetes categorical risk level that includes optimal (low risk), intermediate (elevated risk) or high risk”, paragraph [0108], “Each cardiodiabetes categorical 
One of ordinary skill in the art before the effective filing date would have found it obvious to include comparing the results of the testing and assessment to determine a risk tier as taught by Caffrey with the risk determination as taught by Rhine-Pallas and McRaith with the motivation of “enhance[ing] the quality of information obtained” (Caffrey: paragraphs [0005]-[0006]).

Regarding claim 10, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches providing the user account with an overall diabetes status from step (B) and an overall personal assessment from step (C) (Rhine-Pallas: paragraph [0196], “a recommended action is to be provided to a patient, the recommended action can include instructions for the patient where to seek care, suggestions that the patient should refrain from taking certain food or drugs, or a list for the patient treatment options”; McRaith: paragraph [0119], “the user's blood glucose test results, any other test results, and data analysis performed by mHealth application 1 may be reported”);  and, 
--tracking a current medication for the user account in accordance to the customized set of prescription pills with the remote server during step (F) (Rhine-Pallas: paragraph [0100]-[0105], “The examination of medical history can include… current treatment of diabetes, including medications,”).
Rhine-Pallas and McRaith may not explicitly teach:

Caffrey teaches providing a plurality of risk tiers managed by the remote server, wherein each risk tier is associated with a corresponding set of prescription pills, and wherein the user account is assigned to a matching risk tier from the plurality of risk tiers; comparing the overall diabetes status and the overall personal assessment to the corresponding set of prescription pills of the matching risk tier with the remote server in order to identify a customized set of prescription pills for the user account, wherein the customized set of prescription pills is from the corresponding set of prescription pills of the matching risk tier (Caffrey: paragraph [0021], “selecting a recommendation for a therapy regimen for the patient based on the patient-specific cardiodiabetes health report. The therapy regimen may encompass administration of a drug or supplement”, paragraph [0027], “the cardiodiabetes categorical risk level is assigned in conjunction with the generated cardiodiabetes index score by the processor. The generated cardiodiabetes index score is compared with a reference value range and is assigned to a cardiodiabetes categorical risk level that includes optimal (low risk), intermediate (elevated risk) or high risk”, paragraph [0108], “Each cardiodiabetes categorical risk level (e.g., categorical risk level of optimal (low risk), intermediate (elevated risk) or high risk) may be associated with one or more biomarker provided in the patient-specific cardiodiabetes health by correlating a test result of a biomarker or concentration measurement of a biomarker-panel with a particular set categorical risk level, for example, cardiodiabetes categorical risk level… classify the condition or disease state of a patient and recommend a therapy regimen to facilitate diagnosis, optimize therapy”. Also see paragraph [0073]);
The motivation to combine is the same as in claim 9, incorporated herein.

Claims 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0296143 (hereafter “Anderson”).

Regarding claim 6, Rhine-Pallas and McRaith teaches the limitations of claim 5, and but may not explicitly teach comparing the medical history, the physical assessment, the psychological assessment, the physiological assessment, and the diabetes knowledge assessment amongst each other in order to identify at least one physical limitation with the user account.
Anderson teaches comparing the medical history, the physical assessment, the psychological assessment, the physiological assessment, and the diabetes knowledge assessment amongst each other in order to identify at least one physical limitation with the user account (Anderson: paragraph [0045], “compare the patient's personal data, testing history, diet information, exercise information, or any other relevant information, to a patient's historical data (e.g. prior test data, patient's historical trends, etc.)”. The Examiner notes that “to identify at least one physical limitation with the user account” is an intended use of the comparing that is not required to occur. This feature has been fully considered by the Examiner; however, the 
One of ordinary skill in the art before the effective filing date would have found it obvious to include comparing the historical data of the patient with the assessment as taught by Anderson with the medical history and assessment as taught by Rhine-Pallas and McRaith with the motivation of “help delay or prevent these undesirable complications” (Anderson: paragraphs [0003]-[0004]).

Regarding claim 12, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches providing a personal continuous glucose monitor (CGM) and a professional CGM, wherein the personal CGM is communicably coupled to the corresponding PC device of the user account, and wherein the professional CGM is communicably coupled to the remote server (McRaith: Figure 3, paragraph [0025], “mHealth application 1 may import… blood glucose values collected prior to the use of mHealth application 1.”, paragraph [0029]-[0031], “The clinical data server 240 may receive clinical data, such as data regarding the user from the electronic device 19… The servers 29 may include data about provider preferences, and/or user 8 health history”, paragraph [0033], “Electronic device 19 also may include testing equipment (not shown) or an interface for receiving information from testing equipment. Testing equipment may include, for example, a blood glucose meter”. Also see, paragraph [0109]. The Examiner notes the server acts as the professional CGM as it monitors and collects the glucose measurements); 
Rhine-Pallas and McRaith may not explicitly teach:

--retrieving a first set of glucose-level data from the personal CGM; retrieving a second set of glucose-level data from the professional CGM; comparing the first set of glucose-level data and the second set of glucose-level data to the corresponding glucose-level treatment projection of the matching risk tier with the remote server during step (H) in order to identify a glucose-level deviation from the corresponding glucose-level treatment projection of the matching risk tier; 
--relaying a notification for the glucose-level deviation from the remote server to the corresponding PC device of the user account, if the glucose-level deviation is identified from the corresponding glucose-level treatment projection of the matching risk tier; and, outputting the notification for the glucose-level deviation with the corresponding PC device of the user account.
Anderson teaches providing a plurality of risk tiers managed by the remote server, wherein each risk tier is associated with a corresponding glucose-level treatment projection, and wherein the user account is assigned to a matching risk tier from the plurality of risk tiers (Anderson: paragraphs [0029]-[0030], “Trend analysis of different data sets (e.g., glucose… a set of high risk patients… low risk patients”, paragraph [0078], “data analysis may include activity data and glucose data… A patient meeting these thresholds may be classified as high-risk”, paragraph [0081], “glucose trends may be plotted over time and may include target information”, paragraph [0090], “A risk group may be divided into subgroups by one or more additional criteria”, paragraphs [0110]-[0112], “The target glucose analysis in the third GUI (440) may be modified to show high and low glucose patterns and results within a desired glucose range… 
--retrieving a first set of glucose-level data from the personal CGM; retrieving a second set of glucose-level data from the professional CGM; comparing the first set of glucose-level data and the second set of glucose-level data to the corresponding glucose-level treatment projection of the matching risk tier with the remote server during step (H) in order to identify a glucose-level deviation from the corresponding glucose-level treatment projection of the matching risk tier (Anderson: paragraph [0015], “high risk condition may be determined based on a comparison between at least one of blood glucose data of the analyte data and activity data of the patient data relative to at least one predetermined threshold”, paragraph [0045], “compare the patient's personal data, testing history, diet information, exercise information, or any other relevant information, to a patient's historical data (e.g. prior test data, patient's historical trends, etc.), data preloaded onto the computing device that has been compiled from external sources (e.g. medical studies), or data received from a set of separate devices ( e.g., historical data or data compiled from external sources)”. Also see, paragraph [0065]. The Examiner notes that “to identify a glucose-level deviation” is an intended use of the comparing that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the comparing); 
--relaying a notification for the glucose-level deviation from the remote server to the corresponding PC device of the user account, if the glucose-level deviation is identified from the corresponding glucose-level treatment projection of the matching risk tier; and, outputting the notification for the glucose-level deviation with the corresponding PC device of the user account 
The motivation to combine is the same as in claim 6, incorporated herein.

Regarding claim 16, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches providing the at least one user account as a plurality of user accounts (Rhine-Pallas: paragraph [0022], “a patient profile is created”, paragraph [0213], “he patient profile can be stored in the memory 516, and can be retrieved from, and updated into, an external or internal database 530”. The Examiner notes multiple profiles can be created and stored), 
Rhine-Pallas and McRaith may not explicitly teach:
--wherein a plurality of risk tiers is managed by the remote server, and wherein each risk tier is associated to a corresponding community of accounts from the plurality of user accounts, and wherein each risk tier includes a plurality of professional medical contacts; enabling communication amongst the corresponding community of account for each risk tier through the remote server; and, enabling communication between the professional medical contacts and the corresponding community of account for each risk tier through the remote server.

The motivation to combine is the same as in claim 6, incorporated herein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2016/0292391 (hereafter “Fink”).

Regarding claim 8, Rhine-Pallas and McRaith teaches the limitations of claim 1, and further teaches […]; retrieving body composition data for the user account with the remote server [0114] Height, weight, BMI”); 
--generating a diet-and-fitness plan for the user account […] and, tracking a plan progress for the user account in accordance to the diet-and-fitness plan through the corresponding PC device (McRaith: paragraph [0005], “determining a goal for the user to achieve”, paragraph [0036], “monitoring and tracking a user's nutrition and/or sleep”, paragraph [0048], “The goal may include improving one or more health parameters of the user, such as… nutrition (e.g., carbohydrate intake)”. Also see, paragraph [0025], [0053]).
Rhine-Pallas and McRaith may not explicitly teach (underlined below for clarity):
--prompting the user account to complete a nutrition questionnaire with the corresponding PC device during step (D); […]; 
--generating a diet-and-fitness plan for the user account in accordance to a set of answers for the nutrition questionnaire and the body composition data with the remote server, if the nutrition questionnaire is completed by the user account, wherein the diet-and-fitness plan includes nutrition advice and an exercising regimen; 
Fink teaches prompting the user account to complete a nutrition questionnaire with the corresponding PC device during step (D) (Fink: paragraph [0222]-[0223], “provide an online subscriber the opportunity to perform a unique health assessment in the form of a combined dietary and medical questionnaire”); […]; 
--generating a diet-and-fitness plan for the user account in accordance to a set of answers for the nutrition questionnaire and the body composition data with the remote server, if the nutrition questionnaire is completed by the user account, wherein the diet-and-fitness plan includes nutrition advice and an exercising regimen (Fink: paragraph [0037], “customize food enerates nutrient component goals for the subscriber”. Also see, claim 1);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a nutrition questionnaire to generate a diet and fitness plan as taught by Fink with the exercise and nutrition goal generation and tracking as taught by Rhine-Pallas and McRaith with the motivation of “improve an individual’s health” (Fink: paragraph [0005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2007/0185391 (hereafter “Morgan”).

Regarding claim 11, Rhine-Pallas and McRaith teaches the limitations of claim 1, but may not explicitly teach providing a psychological threshold managed by the remote server; prompting the user account to complete a psychological questionnaire with the corresponding PC device during step (G); assessing a psychological score in accordance to a set of answers for the psychological questionnaire with the remote server; and, sending a therapist recommendation from the remote server to the corresponding PC device of the user account, if the psychological score is lower than or equal to the psychological threshold.
Morgan teaches providing a psychological threshold managed by the remote server; prompting the user account to complete a psychological questionnaire with the corresponding PC providing advice to consult a health professional (e.g. a doctor or counselor) if the user's risk profile falls outside the generally accepted thresholds of medical diagnostic criteria and/or other risk analysis processes”, paragraphs [0074]-[0075], “aid with evaluation of each subsystem (i.e. the biophysical, cognitive and psychosocial subsystems… a user is classified as having an acceptable health and well-being if the following minimum criteria are met for each of the following conditions”, paragraphs [0082]-[0083], “A self-assessed Mental Health-Related Quality of Life survey score equal to or greater than the 75th percentile population-based score for the age and gender of the user”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a psychological questionnaire to provide a recommendation using a threshold as taught by Morgan with the behavior analysis as taught by Rhine-Pallas and McRaith with the motivation of improving user’s health (Morgan: paragraph [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”), U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) and U.S. Patent App. No. 2018/0296143 (hereafter “Anderson”) as applied to claim 12 above, and further in view of U.S. Patent App. No. 2012/0095313 (hereafter “Reinke”).

Regarding claim 13, Rhine-Pallas, McRaith and Anderson teaches the limitations of claim 12, and further teaches providing an insulin pump (Anderson: paragraph [0041], “insulin (e.g., pen, syringe, pump, inhalable, etc.)”), 
Rhine-Pallas, McRaith and Anderson may not explicitly teach:
--wherein the insulin pump is communicably coupled to the corresponding PC device of the user account; generating a glucose-level adjustment instruction in accordance to the glucose-level deviation with the remote server, wherein the glucose-level adjustment instruction is used to correct the glucose-level deviation; relaying the glucose-level adjustment instruction from the remote server, through the corresponding PC device of the user account, and to the insulin pump; and, executing the glucose-level adjustment instruction with the insulin pump.
Reinke teaches wherein the insulin pump is communicably coupled to the corresponding PC device of the user account; generating a glucose-level adjustment instruction in accordance to the glucose-level deviation with the remote server, wherein the glucose-level adjustment instruction is used to correct the glucose-level deviation; relaying the glucose-level adjustment instruction from the remote server, through the corresponding PC device of the user account, and to the insulin pump; and, executing the glucose-level adjustment instruction with the insulin pump (Reinke: Figure 2, paragraphs [0025]-[0027], “The diabetes manager 104 performs various tasks including measuring and recording blood glucose levels, determining an amount of insulin to be administered to the patient 100 via the insulin pump 202 or 204… The diabetes manager 104 periodically receives readings from the CGM 200 indicating glucose level in the interstitial fluid of the patient 100. The diabetes manager 104 transmits instructions to the insulin pump 202 or 204, which delivers insulin to the patient 100”. Also see, paragraphs [0030]-[0031]).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”) and U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2017/0124526 (hereafter “Sanderford”).

Regarding claim 14, Rhine-Pallas and McRaith teaches the limitations of claim 1, but may not explicitly teach providing the user account with a schedule of check-up appointments stored on the remote server; tracking a current date-and-time with the remote server; relaying a reminder for a specific appointment from the remote server to the corresponding PC device of the user account, if the specific appointment matches the current date-and-time, wherein the specific appointment is from the schedule of check-up appointments; and, outputting the reminder for the specific appointment with the corresponding PC device of the user account during step (I).
Sanderford teaches providing the user account with a schedule of check-up appointments stored on the remote server; tracking a current date-and-time with the remote server; relaying a reminder for a specific appointment from the remote server to the corresponding PC device of the user account, if the specific appointment matches the current date-and-time, wherein the 
One of ordinary skill in the art before the effective filing date would have found it obvious to include scheduling appointments and providing reminders as taught by Sanderford with the diabetes management as taught by Rhine-Pallas and McRaith with the motivation of “reduce the duration and frequency of the waiting times the patient experiences” (Sanderson: paragraphs [0068]-[0070]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2012/0035958 (hereafter “Rhine-Pallas”), U.S. Patent App. No. 2017/0329917 (hereafter “McRaith”) and U.S. Patent App. No. 2017/0124526 (hereafter “Sanderford”) as applied to claim 14 above, and further in view of U.S. Patent App. No. 20100250279 (hereafter “Guggenheim”).

Regarding claim 15, Rhine-Pallas, McRaith and Sanderford teaches the limitations of claim 14, and but may not explicitly teach retrieving a positive medical evaluation or a negative medical evaluation for the specific appointment with the remote server; decreasing an appointment frequency in the schedule of check-up appointments with the remote server, if the remote server retrieves the positive medical evaluation for the specific appointment; and, 
Guggenheim teaches retrieving a positive medical evaluation or a negative medical evaluation for the specific appointment with the remote server; decreasing an appointment frequency in the schedule of check-up appointments with the remote server, if the remote server retrieves the positive medical evaluation for the specific appointment; and, increasing the appointment frequency in the schedule of check-up appointments with the remote server, if the remote server retrieves the negative medical evaluation for the specific appointment (Guggenheim: paragraph [0032], “each level of care management plan may have different criteria for assignment thereto and also different levels of proactive engagement associated therewith… the frequency of follow-up calls or visits from a home health nurse or other provider may increase in proportion to the increase in the level of care management plan… whereas lower level patients (e.g., non-condition/at risk patients) have bimonthly contact with a service provider”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using positive or negative progress to adjust appointment frequency as taught by Guggenheim with the scheduling of appointments and reminders as taught by Rhine-Pallas, McRaith and Sanderford with the motivation of reducing the cost to the patient (Guggenheim: paragraph [0002]-[0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 2012/0231431 (hereafter “Angelides”) teaches education, monitoring and treatment of diabetes remotely.
U.S. Patent No. 8,930,203 (hereafter “Kiaie”) teaches a testing device for diabetes diagnosis by analyzing a patient profile.
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626